DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claim has been amended upon agreement by applicant during a telephone conversation with Attorney John A. Griffiths on 05/19/2021.
Amendments to claim(s) 1, 8, and 15:

	Claim 1 (Currently Amended):
	A method for managing data stored in a tiered data storage environment, by a processor device, comprising:
	maintaining data within the tiered data storage environment by a storage controller implementing a first storage migration algorithm, wherein the first storage migration algorithm includes a configured observation window to monitor 
	implementing, in addition to and independent of the first storage migration algorithm, a second storage migration algorithm by the storage controller to proactively and automatically migrate a data file of the data from a lower tier to a higher tier of the storage tiers by using a multidimensional algorithm, computed using a support-vector machine, adopting an actual frequency of access of the data file to gauge a slope of a predicted frequency of access of the data file such that a migration rate when performing the migration of the data file under the second storage migration algorithm is dependent upon the slope of an access growth of the predicted frequency of access, wherein the data file is migrated from the lower tier to the higher tier, under the second storage migration algorithm, if each of a plurality of criteria of the multidimensional algorithm is satisfied notwithstanding the data file is migrated irrespective of whether the actual frequency of access of the configured observation window satisfies the first storage migration algorithm enacted on the data file; and 
	wherein migrating the data file at the migration rate dependent upon the slope of the access growth includes selecting the higher tier, according to the slope of the access growth, to migrate the data file to notwithstanding whether the higher tier is immediately next in hierarchal order to a current tier in which the data file resides.
	


	Claim 8 (Currently Amended)  

	the tiered data storage environment; and
	a processor device operational within a storage controller of the tiered data storage environment, wherein the processor device:
	 maintains data within the tiered data storage environment by the storage controller implementing a first storage migration algorithm, wherein the first storage migration algorithm includes a configured observation window to monitor access of the data and perform migration between storage tiers according to the monitored access; and  
implements, in addition to and independent of the first storage migration 
algorithm, a second storage migration algorithm by the storage controller to proactively and automatically migrate a data file of the data from a lower tier to a higher tier of the storage tiers by using a multidimensional algorithm, computed using a support-vector machine, adopting an actual frequency of access of the data file to gauge a slope of a predicted frequency of access of the data file such that a migration rate when performing the migration of the data file under the second storage migration algorithm is dependent upon the slope of an access growth of the predicted frequency of access, wherein the data file is migrated from the lower tier to the higher tier, under the second storage migration algorithm, if each of a plurality of criteria of the multidimensional algorithm is satisfied notwithstanding the data file is migrated irrespective of whether the actual frequency of access of the configured observation window satisfies the first storage migration algorithm enacted on the data file; and

		
		Claim 15 (Currently Amended)
A computer program product for managing data stored in a tiered data storage environment, by a processor device, the computer program product embodied on a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising:
	an executable portion that maintains data within the tiered data storage environment by a storage controller implementing a first storage migration algorithm, wherein the first storage migration algorithm includes a configured observation window to monitor access of the data and perform migration between storage tiers according to the monitored access; and  
		an executable portion that implements, in addition to and independent of the first storage migration algorithm, a second storage migration algorithm by the storage controller to proactively and automatically migrate a data file of the data from a lower tier to a higher tier of the storage tiers by using a multidimensional algorithm, computed using a support-vector machine, adopting an actual frequency of access of the data file to gauge a slope of a predicted frequency of access of the data file such that a migration rate when performing the migration of the data file under the second storage migration algorithm is dependent upon the slope of an access growth of algorithm, if each of a plurality of criteria of the multidimensional algorithm is satisfied notwithstanding the data file is migrated irrespective of whether the actual frequency of access of the configured observation window satisfies the first storage migration algorithm enacted on the data file; and 
		wherein migrating the data file at the migration rate dependent upon the slope of the access growth includes selecting the higher tier, according to the slope of the access growth, to migrate the data file to notwithstanding whether the higher tier is immediately next in hierarchal order to a current tier in which the data file resides.
			
The Examiner’s amendment has been made in order to place the application in a condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reason for allowance:  
	Claim(s) 1, 8, and 15 is/are considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The Prior Art does not teach the claimed invention having a method for managing data stored in a tiered data storage environment, by a processor device, comprising first storage migration algorithm includes a configured observation window to monitor access of the data and perform migration between storage tiers according to the monitored access; and in addition to and independent of the first storage migration algorithm, a second storage migration algorithm by the storage controller to proactively and automatically migrate a data file of the data from a lower tier to a higher tier of the storage tiers by using a multidimensional algorithm, computed using a support-vector machine, adopting an actual frequency of access of the data file to gauge a slope of a predicted frequency of access of the data file such that a migration rate when performing the migration of the data file under the second storage migration algorithm is dependent upon the slope of an access growth of the predicted frequency of access, wherein the data file is migrated from the lower tier to the higher tier, under the second storage migration algorithm, if each of a plurality of criteria of the multidimensional algorithm is satisfied notwithstanding the data file is migrated irrespective of whether the actual frequency of access of the configured observation window satisfies the first storage migration algorithm enacted on the data file; and wherein migrating the data file at the migration rate dependent upon the slope of the access growth includes selecting the higher tier, according to the slope of the access growth, to migrate the data file to notwithstanding whether the higher tier is immediately next in hierarchal order to a current tier in which the data file resides with a combination of all recitations as defined in claim(s) 1, 8, and 15.
Therefore, claim(s) 1-21 are presently allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday - Friday: 8AM - 4:30PM E.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BINH V HO/
Primary Examiner, Art Unit 2152


05/20/2021